Order entered December 7, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00822-CR

                                 ANTWON CARTER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-81511-2013

                                           ORDER
        The Court REINSTATES the appeal.

        On November 25, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On December 3, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the November 25, 2015 order requiring findings.

        We GRANT the December 3, 2015 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE